Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sensing portion” in claims 9 thru 11, “a speed calculation module” and “an object detection module” in claim 1; “a mode calculation module” in claim 2; “an average speed accumulation submodule” in claims 4 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “A sensing portion” corresponds to gyroscope chip. “A speed calculation module”, “an object detection module”, “a mode calculation module”, and “an average speed accumulation submodule” correspond to combination of hardware and software capable of performing the recited functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 13, 14, 18, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the mode calculation module determines the objects which have an identical relative speed with respect to the vehicle at most as the static objects”. It is unclear to the Examiner what the scope of this limitation is.
Claim 4 recites “the sampled vehicle speeds are accumulated/ the average speed accumulation submodule presets a speed error”. It is unclear what the forward slash here is intended to indicate. A forward slash is generally used to indicate alternative relationship (i.e. “or”) between the two phrases.
Claim 5 is rejected by virtue of its dependence on claim 4.
Claims 13 and 23 recite “respectively” which is unclear to the Examiner what this refers to. The specification provides no further clarification on requiring respective order of operating first and second antenna.
Claim 14 is rejected by virtue of its dependence on claim 13.
Claim 18 recites "the average speed accumulation submodule".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “objects which have an identical relative speed with respect to the vehicle at most are determined as the static objects; each of the sampled speed is the speed of the objects at most having the identical relative speed with respect to the vehicle”. It is unclear to the Examiner what the scope of this limitation is.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al (US 2014/0313067 A1 “HSIAO”).
Regarding claim 23, HSIAO discloses a detection device of a blind spot detection system with speed detection function, the detection device being disposed on a motorcycle for carrying out a blind spot detection when the motorcycle is moving, the detection device comprising:
a signal transceiving module, sending a first signal toward a detection area behind the vehicle, and acquiring a second signal reflected by an object in the detection area (a radar device 20 used in an automotive radar system, such as a blind spot detection system [0027])
the signal transceiving module comprising a first antenna, a second antenna, and a circuit board, so that the first antenna and the second antenna send the first signal, respectively (a first antenna module 202, a second antenna module 204, the transmitting antennae TX_1 and TX_2 are used for transmitting detection signal DET [0028])
the circuit board comprising a first board portion and a second board portion, the first antenna being disposed on the first board portion, and the second antenna being disposed on the second board portion (the first antenna module 202 and the second antenna module 204 are both fixed on base 200 [0029 & Figs. 2A & 2E])
the first board portion and the second board portion including an angle ranging from 80 to 130 degrees (the first antenna module 202 and the second antenna module 204 form an included angle between 30 degrees to 150 degrees [0029])
a central processing unit, electrically connected with the signal transceiving module and receiving the second signal (a control system 206 disposed on the base 200 and coupled to first and second antenna modules 202 and 204, for processing the signal receiving results [0028]), so as to identify objects in the detection area into a static object or a moving object (determining related parameters of the obstacle, such as speed, direction, etc. [0028]).
It is further noted that although HSIAO does not explicitly disclose static or moving object, it is implicit in the system of HSIAO to encompass scenarios when the speed of the obstacle is determined to be zero or near zero, and thus able to identify if the obstacle is static or moving.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of Jaegal (US 2020/0012281 A1 “JAEGAL”).
Regarding claim 1, HSIAO discloses a blind spot detection system with speed detection function, the system being disposed on a rear portion of a vehicle for carrying out a blind spot detection, the system comprising:
a signal transceiving module, sending a first signal toward a detection area behind the vehicle, and acquiring a second signal reflected by an object in the detection area (first antenna module 202 includes a transmitting antenna TX_1 and receiving antennas RX_11, RX_12 [0028])
a central processing unit, electrically connected with the signal transceiving module and receiving the second signal (a control system 206 disposed on the base 200 and coupled to first and second antenna modules 202 and 204, for processing the signal receiving results [0028])
the central processing unit comprising a speed calculation module and an object detection module (the control system 206 can determine if the obstacle exists within the detection range & determine related parameters of the obstacle, such as speed, direction, etc. [0028])
the speed calculation module calculating a relative speed between the vehicle with respect to objects in the detection area for identifying the objects as a static object or a moving object (a control system 206 for determining related parameters of the obstacle, such as speed, direction, etc. [0028])
the object detection module identify approaching objects in the detection area based on the second signal to carry out the blind spot detection (the blind spot detection system requires two or more RF receiving signals received by the receiving antennas for detecting obstacle existence [0028])
It is further noted that although HSIAO does not explicitly disclose static or moving object, it is implicit in the system of HSIAO to encompass scenarios when the speed of the obstacle is determined to be zero or near zero, and thus able to identify if the obstacle is static or moving.
However, HSIAO does not disclose determining the relative speed of the vehicle with respect to the static object as a speed of the vehicle, and that the central processing unit further determines a possibility of collision between the approaching objects and the vehicle.
In a same or similar field of endeavor, JAEGAL teaches:
object detection device 210 can generate information about objects, including presence or absence of the object, positional information of the object, distance between vehicle and the object, a relative speed of the vehicle with respect to the object [0163]
the vehicle 10 may determine accident possibility using at least one of the following: a monitoring result of the user, a signal according to at least one ADAS function related to autonomous driving, and vehicle state data related to a state of the vehicle 10 [0368]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of JAEGAL because doing so would assist drivers and improve safety and convenience for autonomous vehicles, as recognized by JAEGAL.
Regarding claim 2, HSIAO/ JAEGAL discloses the system of claim 1, wherein the central processing unit comprises a mode calculation module electrically connected with the speed calculation module; the mode calculation module determines the objects which have an identical relative speed with respect to the vehicle at most as the static objects ([HSIAO – 0028], cited and incorporated in the rejection of claim 1).
Regarding claim 7, HSIAO discloses a detection device of a blind spot detection system with speed detection function, the detection device comprising:
a signal transceiving module, sending a first signal toward a detection area behind the vehicle, and acquiring a second signal reflected by an object in the detection area (first antenna module 202 includes a transmitting antenna TX_1 and receiving antennas RX_11, RX_12 [0028])
a central processing unit, electrically connected with the signal transceiving module and receiving the second signal (a control system 206 disposed on the base 200 and coupled to first and second antenna modules 202 and 204, for processing the signal receiving results [0028])
the central processing unit identifying objects in the detection area into a static object or a moving object (a control system 206 for determining related parameters of the obstacle, such as speed, direction, etc. [0028])
a main body in which the signal transceiving module is disposed (the first antenna module 202 and the second antenna module 204 are both fixed on base 200 [0029 & Figs. 2A & 2E])
the main body comprising a fix portion, the main body being fixed to the vehicle through the fix portion, so as to send the first signal toward the detection area (the radar device 20 may be disposed on a bumper 22 by locking or bonding [0027])
It is further noted that although HSIAO does not explicitly disclose static or moving object, it is implicit in the system of HSIAO to encompass scenarios when the speed of the obstacle is determined to be zero or near zero, and thus able to identify if the obstacle is static or moving.
However, HSIAO does not disclose determining the relative speed of the vehicle with respect to the static object as a speed of the vehicle.
In a same or similar field of endeavor, JAEGAL teaches that object detection device 210 can generate information about objects, including presence or absence of the object, positional information of the object, distance between vehicle and the object, a relative speed of the vehicle with respect to the object [0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of JAEGAL because doing so would assist drivers and improve safety and convenience for autonomous vehicles, as recognized by JAEGAL.
Regarding claim 15, HSIAO discloses a speed detection method of a blind spot detection system with speed detection function, the blind spot detection system disposed on a vehicle for carrying out a blind spot detection during movement of the vehicle, the speed detection method comprising following steps:
radar detection, a radar sending a first signal toward a detection area behind the vehicle, and a second signal being reflected by objects in the detection area (first antenna module 202 includes a transmitting antenna TX_1 and receiving antennas RX_11, RX_12 [0028])
speed calculation, based on the second signal, a relative speed of the objects with respect to the vehicle being calculated for generating a third signal (a control system 206 for determining related parameters of the obstacle, such as speed, direction, etc. [0028])
speed determination, based on the third signal, the objects in the detection area being identified into a static object or a moving object (a control system 206 for determining related parameters of the obstacle, such as speed, direction, etc. [0028])
It is further noted that although HSIAO does not explicitly disclose static or moving object, it is implicit in the system of HSIAO to encompass scenarios when the speed of the obstacle is determined to be zero or near zero, and thus able to identify if the obstacle is static or moving.
However, HSIAO does not disclose determining the relative speed of the vehicle with respect to the static object as a speed of the vehicle.
In a same or similar field of endeavor, JAEGAL teaches that object detection device 210 can generate information about objects, including presence or absence of the object, positional information of the object, distance between vehicle and the object, a relative speed of the vehicle with respect to the object [0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of JAEGAL because doing so would assist drivers and improve safety and convenience for autonomous vehicles, as recognized by JAEGAL.
Claim 16 corresponds to claim 2 sufficiently in scope and therefore is similarly rejected.
Claims 3, 6, 8, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of JAEGAL, and further in view of Niioka et al (US 2020/0156645 A1 “NIIOKA”).
Regarding claim 3, HSIAO/ JAEGAL discloses the system of claim 2. However, HSIAO/ JAEGAL does not disclose that the signal transceiving module is an mmWave radar, whose detection band is 77GHz.
In a same or similar field of endeavor, NIIOKA teaches that radar device 12 radiates radio waves such as millimeter waves to the vicinity of the host vehicle M, and detects radio waves (reflected waves) reflected from an object included in a radiation range to detect at least the position (distance to and orientation of) of the object [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include teachings of a millimeter-wave radar because it is a simple substitution of radar system for another to obtain predictable result of detecting target objects.
It is further noted that although NIIOKA does not explicitly teach that radar detection band is 77GHz, it would have been obvious to one of ordinary skill in the art to recognize that mmWave systems generally have frequency ranges in between 30 and 300 GHz where a total of around 250 GHz bandwidths are available. It would have been an obvious matter of design choice to one of ordinary skill in the art before the filing date of the invention to modify the apparatus of HSIAO by utilizing the 77GHz detection band because design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and "would be an obvious matter of design choice within the skill of the art"); see also In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) ("design choice" is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). The Examiner notes that design choice is appropriate in the present case because use of claimed feature (i.e., "whose detection band is 77GHz") solves no stated problem, presents no unexpected result, and Applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function. Accordingly, to modify the apparatus of HSIAO by setting the mmWave system at a 77GHz detection band would have been an obvious matter of design choice within the skill of the art.
Regarding claim 6, HSIAO/ JAEGAL discloses the system of claim 1. However, HSIAO/ JAEGAL does not disclose that wherein an angle of sending the first signal by the signal transceiving module is arranged to tilt by 5 to 30 degrees from an axial direction vertical to a ground surface and face the ground surface.
In a same or similar field of endeavor, NIIOKA teaches that a radar device 12 may be provided with a drive unit 12A that can change the radiation direction of radio waves. The drive unit 12A moves the radiation direction of radio waves to one or both of the top and bottom or the right and left within a predetermined range with respect to a reference direction [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of NIIOKA because doing so would enable detection of obstacles for a wide range of view, as recognized by NIIOKA.
It is further noted that although NIIOKA does not explicitly teach tilting angle by specifically 5 to 30 degrees, it would have been an obvious matter of design choice to one of ordinary skill in the art before the filing date of the invention to modify the apparatus of HSIAO to include tilting angle by 5 to 30 degrees because design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and "would be an obvious matter of design choice within the skill of the art"); see also In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) ("design choice" is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). The Examiner notes that design choice is appropriate in the present case because use of claimed feature (i.e., "to tilt by 5 to 30 degrees") solves no stated problem, presents no unexpected result, and Applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function. Accordingly, to modify the apparatus of HSIAO by setting the tilting angle at a 5 to 30 degrees range would have been an obvious matter of design choice within the skill of the art.
Regarding claim 8, HSIAO/ JAEGAL discloses the detection device of claim 7. However, HSIAO/ JAEGAL does not disclose that wherein the vehicle is a car having a windshield, the main body being fixed on an inner side of the rear windshield through the fix portion.
In a same or similar field of endeavor, NIIOKA teaches that a radar device 12 is installed at any point on the host vehicle M. The radar device 12 is installed at, for example, each position of the front, the rear, the right, and the left on the basis of each detection direction so that the positions of all objects in the vicinity of the host vehicle M can be ascertained [0033]. Additionally, the radar device 12 installed in the rear of the car body [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of NIIOKA because doing so would enable detection of obstacles for a wide range of view, as recognized by NIIOKA.
Claim 17 corresponds to claim 3 sufficiently in scope and therefore is similarly rejected.
Claim 21 corresponds to claim 6 sufficiently in scope and therefore is similarly rejected.
Claims 4, 5, and 18 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of JAEGAL and Downs et al (US 2007/0208493 A1 “DOWNS”), and further in view of Balch et al (US 2001/0035049 A1 “BALCH”).
Regarding claim 4, HSIAO/ JAEGAL discloses the system of claim 1. However, HSIAO/ JAEGAL does not disclose that the speed calculation module comprises: 
an average speed accumulation submodule
a plurality of vehicle speeds are sampled along a time duration when the vehicle is moving
and the sampled vehicle speeds are accumulated/ the average speed accumulation submodule presets a speed error
when a speed difference between the vehicle speeds sampled along the time duration exceeds the speed error, the later sampled speed is not be included into the average speed accumulation
In a same or similar field of endeavor, DOWNS teaches receiving data samples for a road segment for a period of time, as well as an average speed for the road segment during the period of time [0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of DOWNS because doing so would enable assessment of road traffic conditions to combat road traffic congestions, as recognized by DOWNS.
HSIAO/ JAEGAL, as modified by DOWNS, discloses the invention as set forth above, but does not disclose:
the average speed accumulation submodule presets a speed error
when a speed difference between the vehicle speeds sampled along the time duration exceeds the speed error, the later sampled speed is not be included into the average speed accumulation
In a same or similar field of endeavor, BALCH teaches that upper limit and lower limit are based on sampled speed values and uncertainty values as described herein. The limiter 104 prevents speed aberrations (e.g., high speeds due to wheel slip) from contributing to the reference speed [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of BALCH because doing so would enable the estimate of ground speed with an improve in cost, accuracy and misoperation due to ground conditions and other environmental conditions, as recognized by BALCH.
Regarding claim 5, HSIAO/ JAEGAL/ DOWNS/ BALCH discloses the system of claim 4, wherein the speed error ranges from 1 km/h to 5 km/h ([BALCH - 0023], cited and incorporated in the rejection of claim 4). However, HSIAO/ JAEGAL/ DOWNS/ BALCH does not disclose that the time duration ranges from 0.05 seconds to 0.3 seconds.
It is further noted that although BALCH does not explicitly teach ranges from 1 km/h to 5 km/h, it would have been an obvious matter of design choice to one of ordinary skill in the art before the filing date of the invention to modify the apparatus of HSIAO to include that the speed error ranges from 1 km/h to 5 km/h because design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and "would be an obvious matter of design choice within the skill of the art"); see also In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) ("design choice" is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). The Examiner notes that design choice is appropriate in the present case because use of claimed feature (i.e., "the speed error ranges from 1 km/h to 5 km/h") solves no stated problem, presents no unexpected result, and Applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function. Accordingly, to modify the apparatus of HSIAO by setting the speed error range at from 1 km/h to 5 km/h would have been an obvious matter of design choice within the skill of the art.
HSIAO/ JAEGAL/ DOWNS/ BALCH discloses the invention as set forth above, but does not disclose that the time duration ranges from 0.05 seconds to 0.3 seconds.
In a same or similar field of endeavor, DOWNS teaches acquiring and storing multiple data samples of road traffic condition information (e.g., at a pre-determined sampling rate, such as 30 seconds or a minute) [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of DOWNS because doing so would enable assessment of road traffic conditions to combat road traffic congestions, as recognized by DOWNS.
It is further noted that although DOWNS does not explicitly teach that the time duration ranges from 0.05 seconds to 0.3 seconds, it would have been an obvious matter of design choice to one of ordinary skill in the art before the filing date of the invention to modify the apparatus of HSIAO to include that the time duration ranges from 0.05 seconds to 0.3 seconds because design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and "would be an obvious matter of design choice within the skill of the art"); see also In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) ("design choice" is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). The Examiner notes that design choice is appropriate in the present case because use of claimed feature (i.e., "the time duration ranges from 0.05 seconds to 0.3 seconds") solves no stated problem, presents no unexpected result, and Applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function. Accordingly, to modify the apparatus of HSIAO by setting the sampling time duration to 0.05 seconds to 0.3 seconds would have been an obvious matter of design choice within the skill of the art.
Claim 18 corresponds to claim 4 sufficiently in scope and therefore is similarly rejected.
Regarding claim 19, HSIAO/ JAEGAL/ DOWNS/ BALCH discloses the speed detection method of claim 18, wherein in the speed determination step, objects which have an identical relative speed with respect to the vehicle at most are determined as the static objects; each of the sampled speed is the speed of the objects at most having the identical relative speed with respect to the vehicle ([HSIAO – 0028], cited and incorporated in the rejection of claim 1).
Claim 20 corresponds to claim 5 sufficiently in scope and therefore is similarly rejected.
Claims 9 thru 11 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of JAEGAL and NIIOKA, and further in view of Blase et al (US 2014/0266887 A1 “BLASE”).
Regarding claim 9, HSIAO/ JAEGAL/ NIIOKA discloses the detection device of claim 8, wherein the main body comprises a sensing portion pivotally disposed on the fix portion; the signal transceiving module is disposed on the sensing portion, such that the sensing portion pivots with respect to the fix portion for adjusting an angle of sending the first signal by the signal transceiving module.
In a same or similar field of endeavor, BLASE teaches a gyroscopic stabilizer 140 including a variable speed gyroscope where the gyroscope spins [0021]. Additionally, the gyroscopic stabilizer 140 is secured to the platform 150 to maintain the platform in a stable and level position during operation of the radar system 100 and rotational movement (whether 360 degrees or oscillatory) of the antenna 200 [0016 & Fig. 3 & claim 1 & claim 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of BLASE because doing so would enable scanning hemispherical field of view above the platform in a stable manner, as recognized by BLASE.
Regarding claim 10, HSIAO/ JAEGAL/ NIIOKA/ BLASE discloses the detection device of claim 9, wherein the main body comprises a gyroscope chip for carry out a horizontal calibration along X, Y, and Z axis; a dynamic stabilizer is disposed on a pivot junction between the fix portion and the sensing portion, so as to provide a feedback control on a pivot motion of the sensing portion with respect to the fix portion, thereby achieving a full-time horizontal calibration ([BLASE - 0016 & 0021 & Fig. 3 & claim 1 & claim 8], cited and incorporated in the rejection of claim 9).
Regarding claim 11, HSIAO/ JAEGAL/ NIIOKA discloses the detection device of claim 9. However, HSIAO/ JAEGAL/ NIIOKA does not disclose that wherein the main body comprises a level gauge connected with the sensing portion, so as to calibrate the angle of sending the first signal by the signal transceiving module.
In a same or similar field of endeavor, BLASE teaches a gimbal 180 [Fig. 3 & claim 1 & claim 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of BLASE because doing so would enable scanning hemispherical field of view above the platform in a stable manner, as recognized by BLASE.
Claims 12 thru 14 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of JAEGAL, and further in view of Shin et al (US 2019/0210681 A1 “SHIN”).
Regarding claim 12, HSIAO/ JAEGAL discloses the detection device of claim 7. However, HSIAO/ JAEGAL does not disclose that wherein the vehicle is a motorcycle, and the main body is disposed on an installation portion on a rear portion of the motorcycle through the fix portion.
In a same or similar field of endeavor, SHIN teaches that a rear sensor 120 is a distance sensor that is installed at a rear portion of a body of a bicycle 10 to detect a rear object 30 [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of SHIN because doing so would prevent collision of the bicycle by identifying dangerous situations when rear objects are closely approaching, as recognized by SHIN.
Regarding claim 13, HSIAO/ JAEGAL/ SHIN discloses the detection device of claim 12, wherein the signal transceiving module comprises:
a first antenna, a second antenna, and a circuit board, so that the first antenna and the second antenna send the first signal, respectively (a first antenna module 202, a second antenna module 204, the transmitting antennae TX_1 and TX_2 are used for transmitting detection signal DET [0028])
the circuit board comprises a first board portion and a second board portion, the first antenna is disposed on the first board portion, and the second antenna is disposed on the second board portion (the first antenna module 202 and the second antenna module 204 are both fixed on base 200 [0029 & Figs. 2A & 2E])
the first board portion and the second board portion include an angle, and the angle ranges from 80 to 130 degrees (the first antenna module 202 and the second antenna module 204 form an included angle between 30 degrees to 150 degrees [0029]).
Regarding claim 14, HSIAO/ JAEGAL/ SHIN discloses the detection device of claim 13, wherein the main body comprises:
a base and an outer shell (the radar device 20 may be installed inside a vehicle bumper [0027])
the fix portion is disposed on the base (the radar device 20 may be disposed on a bumper 22 by locking or bonding [0027])
and the outer shell is disposed on the base (the radar device 20 may be installed inside a vehicle bumper [0027])
the first board portion and the second board portion are disposed on the base (the first antenna module 202 and the second antenna module 204 are both fixed on base 200 [0029 & Figs. 2A & 2E]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, in view of JAEGAL, and further in view of Hoare et al (US 2017/0176592 A1 “HOARE”).
Regarding claim 22, HSIAO/ JAEGAL discloses the speed detection method of claim 15. However, However, HSIAO/ JAEGAL does not disclose that the method further comprises a collision determination step, wherein when an object in the detection area is identified as an approaching object, a warning signal is generate for driving an alarm to send out a warning; when a length of a collision time of the approaching object becomes shorter, the warning signal drives the warning of the alarm strengthen from a weaker status.
In a same or similar field of endeavor, HOARE teaches that a parking assist module 18 is operable to warn a vehicle user, either by visual or audible means, of the vehicle's proximity to an obstacle. In the case of an audible warning, a warning tone may sound at an increasing rate or volume as an obstacle becomes closer to the vehicle 2. [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HSIAO to include the teachings of HOARE because doing so would effectively alerting drivers of multiple dangerous situations for drivers to take appropriate actions, as recognized by HOARE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyun et al (US 2019/0337515 A1) discloses an autonomous driving method comprising controlling host vehicle based on result of recognizing the target vehicle.
Schwindt et al (US 2016/0320480 A1) discloses detection systems for detecting adjacent vehicles and objects around a vehicle.
Bae et al (US 2018/0194365 A1) discloses a vehicle driving assistance method according to driver type and detected driver’s condition.
Shalev-Shwartz et al (US 2018/0032082 A1) discloses navigating an autonomous vehicle using reinforcement learning techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648               

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648